DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 objected to because of the following informalities:  Please change “assemble”, in the last line of claim 1, to “assembly”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2
For examination purposes, “99% aluminum by weight” will be examined as “99% silicon by weight”.
Claims 4 and 7 are rejected for depending from claim 2. 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 requires that the heater is substantially circular. The disclosure of the invention, as originally filed, does not provide support for the shape of the heater being circular. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
______________________________________________________________________
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of ROSSING et al. (US 6,884,511)
With respect to claim 1, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The pre-assembly is placed in a process chamber (Paragraphs [0072]-[0075]) and removing oxygen therefrom (Paragraphs [0075], [0076] and [0082]-[0084]) and heating the sub-assembly to a temperature thereby joining the first and second ceramic pieces with a hermetic joint (Paragraphs [0084]-[0087]). The brazing layer is an annular joining layer between the upper and lower plates and joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater, 244, fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. does not explicitly disclose that the brazing element comprises more than 98 silicon. However, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially 
The coating “consisting essentially of silicon” include pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claim 2, ROSSING et al. discloses a brazing alloy for bonding aluminum nitride parts (Abstract; Column 7, lines 35-68; Column 8, lines 1-5) wherein the brazing alloy is an aluminum and silicon alloy (Column 6, lines 30-55) along with a coating consisting essentially of silicon (Column 3, lines 35) and forms a bond reliably and with high strength and does not require high temperatures (Column 5, lines 15-35).
The coating “consisting essentially of silicon” includes pure silicon. Thus, the coating and the brazing element of ROSSING et al. represent the claimed joining layer. 
With respect to claims 3 and 4, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plate (Paragraph [0147]; Figure 35). 
With respect to claim 5, ELLIOT et al. discloses a heater, 244, residing between the upper and lower plates and within the joining layer, 243 (Paragraph [0147]; Figure 35). While ELLIOT et al.  doesn’t explicitly show or disclose that the heater is substantially circular and the joining layer is a ring around the diameter of the heater. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heater as a circular shape, so that the shape thereof matches and fits within the 
With respect to claims 6 and 7, ELLIOT et al. discloses a planar electrode residing between the upper and lower plates (Paragraph [0149]; Figure 36). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEX B EFTA/Primary Examiner, Art Unit 1745